ORDER
The Disciplinary Review Board having filed with the Court its report in DRB 00-346, recommending that THOMAS BENITZ of MIDDLESEX, who was admitted to the bar of this State in 1975, and who thereafter was suspended from the practice of law by Orders of this Court filed January 11, 2000, and December 6, 2000, and who remains suspended at this time, be disbarred for violation of RPC 1.1(a) (gross neglect), RPC 1.15 (knowing misappropriation of client funds), and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And THOMAS BENITZ having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that THOMAS BENITZ be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial Institution maintained by THOMAS BENITZ pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed January 11, 2000, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of the Court; and it is further
*595ORDERED that THOMAS BENITZ be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.